DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, 9-10, 12, and 31-33 are pending (claim set as filed on 08/09/2021).

Priority
	This application is a 371 of PCT/IB2017/051692 filed on 03/23/2017 which has a provisional application no. 62/318,275 filed on 04/05/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 08/09/2021 has been considered.


Withdrawal of Rejections
The response and amendments filed on 08/09/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
	Claim 33 is objected to for missing a period to conclude the sentence.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9-10, 12, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau (US Patent no. 7,294,484 B2 - cited in the IDS filed on 09/26/2018).
Drapeau’s general disclosure relates to cell culture processes and an improved system for large scale production of proteins and/or polypeptides in cell culture (see abstract & col. 1, lines 14-44).
claim 1 and 32 pertaining to the cell culture medium, Drapeau teaches culture methods that utilize a defined medium comprising amino acids, vitamins, inorganic salts, and other components (see col. 1-2, lines 48-48). In particular, at Table 13: Medium 8, Drapeau teaches the media composition comprises L-tyrosine at a concentration of 4.8 mM and polyvinyl alcohol (see col. 46-47).
Regarding claims 5-6 and 31-32 pertaining to the PVA concentration, Drapeau teaches the media composition comprises polyvinyl alcohol at 2.4 g/L (col. 46-47: Table 13 (Medium 8)).
Regarding claim 9 pertaining to protein free medium, Drapeau teaches the medium may also be a defined media or a serum free media that contains no proteins, hydrolysates or components of unknown composition (see col. 7, lines 53-67). 
Regarding claim 10 pertaining to the turbidity, claim interpretation: this claim is interpreted as a functional limitation which describes the claimed invention by its innate functions or properties rather than its distinctive structures or specific ingredients (MPEP 2173.05). The reference of Drapeau is silent with respect to this functional language but there is reason to believe it should meet the claimed characteristics because Drapeau discloses the mediums were tested and stored at 4°C and that no precipitation occurred (see col. 37, lines 20-27). The guidance of the specification discloses “in the presence of PVA, the turbidity remained low and no precipitate is observed” (see instant pre-grant specification ¶ [0087]). Therefore, since both the claimed invention and the prior art utilizes a medium comprising PVA, this is the technical reasoning for an inherency rationale that the prior art naturally includes functions that are newly cited or is identical to a product instantly claimed (unless it is due to unclaimed features or conditions not recited in the claims). In such a situation the burden is shifted to the 
However, Drapeau does not particularly teach: tyrosine at a concentration of at least 5 mM (base claim 1’s amendment); or the concentrations of amino acids as required in claims 3-4 and 12.
While the reference does not specifically teach the amino acid concentrations limitations, one of ordinary skill in the art would recognize that the amino acid concentrations are a result effective variable dependent upon the type of cell culture process (e.g. batch, fed-batch), replenishment needs by the type of cell line employed, lactate/ammonia by-products, etc. The MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
(a change in form, proportions, or degree "will not sustain a patent"); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
For example, one of ordinary skill following the guidance of Drapeau would recognize “control and optimization of cell culture conditions is critically important for successful commercial production of proteins and polypeptides” (see col. 1, lines 14-21). Moreover, Drapeau discloses experimentation with different concentration and ratios of the amino acid; “One of ordinary skill in the art will be able to choose the exact combined glutamine and asparagine concentration within this range in order to optimize cell growth and/or viability and to maximize the production of the expressed polypeptide (see e.g. col. 19, lines 22-63, and col. 22, lines 17-32, prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 1, 3-6, 9-10, 12, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Biggers (Polyvinyl alcohol and amino acids as substitutes for bovine serum albumin in culture media for mouse preimplantation embryos, 1997) in view of Luan (US 2008/0108553 – cited in the IDS filed on 09/26/2018, but citations made herein to the US Patent no. 8,232,075) - previously cited references.
Biggers’ general disclosure relates to investigating the effects of bovine serum albumin replacement in a simple defined culture medium with polyvinyl alcohol (PVA) and/or amino acids (see abstract).
Regarding claims 1 and 32 pertaining to the cell culture medium, Biggers teaches a base medium of KSOM supplemented with macromolecules, polyvinyl alcohol (PVA), and a mixture of 19 amino acids including tyrosine (see pages 126-127: Table II).
Regarding claim 9 pertaining to protein free medium, Biggers discloses a need formulate chemically defined media for the cultivation of pre-implantation embryos that are serum-free or free of proteins with undefined functions (see page 125, right col.).
Regarding claim 10 pertaining to the turbidity, claim interpretation: this claim is interpreted as a functional limitation which describes the claimed invention by its innate 
Regarding claim 12 pertaining to the amino acids, Biggers discloses a mixture of 19 amino acids (see pages 126-127: Table II).
However, Biggers does not particularly teach the concentrations of amino acids and polyvinyl alcohol as required in claims 1’s limitation, 3-6, 12, and 31-33.
Luan discloses “it is known that modification of the total cumulative concentration of amino acids, the concentration of individual amino acids, and the ratios of individual amino acids to each other and to total amino acids in the media of a large-scale cell culture can result in substantially improved large-scale polypeptide production” (see col. 1, lines 53-59, and col. 2, lines 25-30, and col. 18-19, lines 42-29).
Luan teaches “the desired cell culture medium comprises greater than or equal to about 3 mM tyrosine. In another embodiments of the methods disclosed herein, the desired cell culture medium comprises: between about 7 mM and about 30 mM leucine; between about 7 mM and 
While the cited references do not specifically teach the concentrations limitations, the MPEP at 2144.05 (I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. Moreover, one of ordinary skill in the art would recognize that the concentrations are a result effective variable dependent upon “calculated for use in cell mass, a concentration of the amino acid that is calculated for use in cell maintenance, and a concentration of the amino acid that is calculated for incorporation into the polypeptide of interest” as evidenced by Luan. Furthermore, the MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
(a change in form, proportions, or degree "will not sustain a patent"); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 08/09/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record.

35 U.S.C. 103 obviousness rejections over Drapeau
In response to Applicant’s argument that “In the present application, Applicants have shown that there are unexpected results relative to the prior art, and that the concentrations of the claimed elements are critical”, this argument is not persuasive because the Drapeau reference remains applicable as an obviousness rejection because the MPEP at 2144.05 (I) states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close … The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties”. For instance, at Table 13: Medium 8, Drapeau teaches the media composition comprises L-tyrosine at a concentration of 4.8 mM and polyvinyl alcohol (see col. 46-47). Therefore, Drapeau’s tyrosine value of 4.8 mM is considered 
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 
Moreover, the claimed concentration does not have an endpoint and therefore, it is also limitless to any high concentration of tyrosine or PVA (e.g. 1,000 mM or g/L). 
In response to Applicant’s argument that Drapeau merely makes “general guidance that do not mention either tyrosine or PVA, and that these statements would not lead a person of skill in the art to develop a cell culture medium as provided in the pending claims”, this argument is not persuasive because Drapeau’s objective is to optimize cell growth and/or viability and to maximize the production of the expressed polypeptide. Merely because Drapeau mentions examples includes glutamine and asparagine concentrations, an ordinary skill would have reasonably understood that it is not limited to only these specific amino acids. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, 

35 U.S.C. 103 obviousness rejections over Biggers in view of Luan
In response to Applicant’s argument that “the concentration of tyrosine in the medium is very different than of the pending claims, and also, Biggers does not identify any effects of PVA on the solubility of tyrosine”, this argument is not persuasive for the reasons reprised from above similar with the Drapeau reference. The ability of PVA to increase the solubility of tyrosine would have been an inherent property. A “chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present” (MPEP 2112.01 (II)).
In response to Applicant’s argument that “the Examiner has not even (as a starting point) provided an articulated reasoning for why a skilled person would combine the teachings of Biggers and Luan”, this argument is not persuasive because the reference of Luan was primarily relied upon to demonstrate that concentrations of ingredients are an optimizable parameter. Luan explicitly discloses that “it is known that modification of the total cumulative concentration of amino acids, the concentration of individual amino acids, and the ratios of individual amino acids to each other and to total amino acids in the media of a large-scale cell culture can result in substantially improved large-scale polypeptide production” (see col. 1, lines 53-59, and col. 2, lines 25-30, and col. 18-19, lines 42-29). In other words, Luan was provided to demonstrate that an ordinary artisan would have reasonably understood that the amounts can be optimized via routine experimentation. 

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 
Moreover, the claimed concentration does not have an endpoint and therefore, it is also limitless to any high concentration of tyrosine or PVA (e.g. 1,000 mM or g/L). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653